NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Argued August 3, 2010
                                    Decided August 6, 2010

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 09-3886

MIKEAL WOODEN-OUSLEY,                                 Appeal from the United States District
     Plaintiff-Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 1:08-cv-03381
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                           Charles P. Kocoras,
                                                      Judge.

                                           ORDER

       Mikeal Wooden-Ousley claims that Julie Mendez, a detective with the Chicago Police
Department, committed a constitutional tort when she falsely arrested him for carjacking. See
42 U.S.C. § 1983. The district court reasoned that Detective Mendez had probable cause to
arrest Wooden-Ousley and granted summary judgment against him. On appeal Wooden-
Ousley argues that Detective Mendez conducted an inadequate investigation. But two
eyewitnesses fingered him as their assailant, and those identifications are sufficient to establish
probable cause to make an arrest. We affirm the district court’s judgment.

      Wooden-Ousley was arrested for carjacking Jorge Palomino and Christina Salgado.
Palomino was driving a van when a car pulled up alongside honking its horn. One of the car’s
No. 09-3886                                                                               Page 2

passengers stepped out, pointed a gun at Palomino and Salgado, and declared that the van
belonged to him. The gunman then climbed into the van and drove off.

         Detective Mendez began her investigation of the carjacking by speaking to Maria
Gutierrez, Salgado’s sister. Gutierrez explained that she and her husband previously owned
the van but sold it to a man whose name she could not recall. Gutierrez told Detective Mendez
that, a few weeks before the carjacking, she received a notice in the mail that the van had been
towed. She was not able to get in touch with the buyer, she said, so she retrieved the van from
the impound lot herself and gave it to Salgado.

        Detective Mendez decided to investigate why the van had been towed. She pulled the
report and learned that a man who identified himself as Wooden-Ousley was sitting in the
passenger seat of the parked van when a police officer, suspecting that the vehicle had been
stolen, ordered it towed. Before approaching, the officer had observed that the van had no
license plate and that its steering column was “peeled,” which is a sign of theft. The man inside
the van produced a driver’s license identifying himself as Wooden-Ousley, and the officer
matched the photograph on the license with the occupant’s face.

        At this point Detective Mendez wondered whether Wooden-Ousley might have
committed the carjacking. To test the theory she showed his photograph to Gutierrez, who
confirmed that he was the man to whom she had sold the van. Next Detective Mendez
assembled an array that included Wooden-Ousley’s photograph as well as photographs of five
similar-looking men. Both Palomino and Salgado identified Wooden-Ousley as the man who
had stolen the van from them at gunpoint. Detective Mendez then had Wooden-Ousley
arrested, placed him in a lineup, and summoned Gutierrez, Palomino, and Salgado. Gutierrez
quickly identified him as the purchaser of her van, and Palomino and Salgado each fingered
him as the carjacker. Detective Mendez then handed over the case to an assistant state’s
attorney, who approved several charges against Wooden-Ousley, including aggravated
vehicular hijacking with a weapon. A jury, however, acquitted him of all charges arising from
the incident.

        Wooden-Ousley then filed this lawsuit under § 1983, claiming that Detective Mendez
deprived him of his Fourth Amendment right against unreasonable seizure by arresting him
without probable cause. In addition, he asserted a state-law claim for malicious prosecution
against the City of Chicago. But the district court granted summary judgment against him on
both claims, reasoning that the facts known to Detective Mendez at the time of the arrest were
sufficient to allow a reasonable person to conclude that Wooden-Ousley had committed an
offense.
No. 09-3886                                                                                Page 3

        The sole issue raised by Wooden-Ousley on appeal is whether Detective Mendez had
probable cause to arrest him. If she did, then he cannot prevail on his false-arrest claim. See
Stokes v. Bd. of Educ., 599 F.3d 617, 622 (7th Cir. 2010). But Wooden-Ousley argues that the
evidence he presented at summary judgment is sufficient to reach a jury on the question
whether Detective Mendez “overlooked, ignored, fabricated, and disregarded crucial
evidence.”

        The thoroughness of Detective Mendez’s investigation does not matter, however, so long
as a reasonable person would conclude that the information she had before her established
probable cause to arrest Wooden-Ousley. See, e.g., Stokes, 599 F.3d at 624; McBride v. Grice, 576
F.3d 703, 707 (7th Cir. 2009); Mustafa v. City of Chicago, 442 F.3d 544, 548 (7th Cir. 2006). And
the problem for Wooden-Ousley is that “it does not take much to establish probable cause. The
officers must have more than a bare suspicion that they have the right guy, but they need not
have enough evidence to support a conviction or even to show that their belief is more likely
true than false.” Fox v. Hayes, 600 F.3d 819, 833 (7th Cir. 2010).

       Wooden-Ousley identifies no reason to disturb the district court’s conclusion that the
information Detective Mendez had before her established probable cause to arrest him for
carjacking. It is undisputed that two eyewitnesses—Palomino and Salgado—identified him as
the man who pointed a gun at them and drove off in their van. See, e.g., Askew v. City of Chicago,
440 F.3d 894, 895 (7th Cir. 2006) (explaining that eyewitness identification provides probable
cause to arrest); Woods v. City of Chicago, 234 F.3d 979, 996 (7th Cir. 2000) (same); Tangwall v.
Stuckey, 135 F.3d 510, 520 (7th Cir. 1998) (same); Gramenos v. Jewel Cos., 797 F.2d 432, 439 (7th
Cir. 1986) (same). The parties also agree that the assailant claimed to own the van and that
Gutierrez identified Wooden-Ousley as the man to whom she had sold the van. In addition,
a police report marked him as the sole occupant of the van immediately before it was towed.
Under these circumstances a reasonable officer would be justified to conclude that Wooden-
Ousley had committed the carjacking.

        Instead of addressing the district court’s reasoning head-on, Wooden-Ousley points to
supposed shortcomings in Detective Mendez’s police work. First he takes issue with her
identification procedures, insisting that she should have shown Gutierrez an array of
photographs instead of just a single photograph of him. He also says that she should have
separated Palomino and Salgado before showing them the array. Plus, he continues, it was
improper for her to allow all three witnesses to view the physical lineup at the same time. But
he does not cite any authority for his proposition that an identification obtained by these
procedures falls short of establishing probable cause to make an arrest; nor does he explain how
these circumstances might have tainted the identifications. In any event mere “inconsistencies
and glitches” are common in police investigations and “do not disentitle police to rely on
No. 09-3886                                                                                  Page 4

eyewitness statements.” Askew, 440 F.3d at 897. It is true that Wooden-Ousley was 10 inches
taller and 55 pounds heavier than the description of the carjacker that Palomino and Salgado
gave at the crime scene. But at most the discrepancy suggests that, during a brief encounter at
gunpoint, the victims of a violent crime may have trouble accurately estimating their assailant’s
height and weight; it does not suggest that Detective Mendez manipulated the identification
procedures. See id. at 896-97; Tangwall, 135 F.3d at 516-17 & n.11 (citing Gramenos, 797 F.2d at
437-38).

        Wooden-Ousley also argues that Detective Mendez should not have accepted either the
tow report or Gutierrez’s story at face value; if she had investigated further, he suggests, she
would have discovered unspecified information absolving him of the crime. But, as explained
above, Palomino and Salgado’s identification of Wooden-Ousley as their assailant was
sufficient, on its own, to give Detective Mendez probable cause to arrest him. And once
probable cause was established, Detective Mendez was not required to conduct further
investigation before actually making the arrest. See, e.g., Stokes, 599 F.3d at 624; McBride, 576
F.3d at 707; Mustafa, 442 F.3d at 548. In any event, Wooden-Ousley has not specified what
exculpatory evidence he thinks Detective Mendez would have found if her investigation had
unfolded along the lines he suggests in his brief.

       Wooden-Ousley’s state-law claim for malicious prosecution is also doomed. An
essential element is lack of probable cause to institute criminal proceedings. See Swick v.
Liautaud, 662 N.E.2d 1238, 1242 (Ill. 1996); see also Johnson v. Saville, 575 F.3d 656, 662 (7th Cir.
2009) (applying Illinois law). But Detective Mendez had probable cause to arrest Wooden-
Ousley, and he has not pointed to any exculpatory information that came to light in the short
time between his being arrested and being charged. See Porter v. City of Chicago, 912 N.E.2d
1262, 1273 (Ill. App. Ct. 2009).

                                                                                       AFFIRMED.